Citation Nr: 1035342	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for skin 
cancer.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to April 1949, 
from June 1952 to June 1954, and from June 1960 to October 1969.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

In June 2007, the Veteran indicated on his appeal form (VA Form 
9) that he desired a hearing before a Traveling Veterans Law 
Judge.  However, in a statement received by the RO in July 2009, 
the Veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2009); see also "report of 
contact" (VA Form 119), dated in August 2009.  Accordingly, the 
Board will proceed without further delay.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1994, the RO denied 
the Veteran's claim for service connection for skin cancer.   

2.  The evidence received since the RO's May 1994 decision 
denying the Veteran's claim for service connection for skin 
cancer, which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  

3.  The Veteran does not have bladder cancer that was caused or 
aggravated by his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's May 1994 decision denying the Veteran's claim for service 
connection for skin cancer; the claim for skin cancer is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).   

2.  Bladder cancer was not caused or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In December 1989, the Veteran filed a claim for service 
connection for skin cancer.  He asserted that during service he 
had been a member of multiple flight crews that had performed 
missions in the Republic of Vietnam, and that he had a number of 
long periods of temporary duty (TDY) in Vietnam.  

In May 1994, the RO denied a claim for service connection for 
skin cancer.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In September 2005, the Veteran filed to reopen the claim, and in 
May 2006, the RO determined that new and material evidence had 
not been received to reopen the claim.  The Veteran has appealed.   

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.   38 C.F.R. 
§ 3.156(a) (2009).   

In the Veteran's statements received since he filed his claim in 
September 2005, he continues to assert that his skin cancer is 
due to exposure to Agent Orange.    

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted for 
"tumors, malignant, or of the brain and spinal cord or 
peripheral nerves," when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  A recent amendment 
to this regulation added hairy cell leukemia and other chronic B-
cell leukemias, Parkinson's disease, and ischemic heart disease, 
to the list of diseases associated with exposure to certain 
herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).   

The most recent and final denial of this claim was in May 1994.  
Therefore, the Board must determine if new and material evidence 
has been submitted since that time.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's May 1994 rating 
decision included the Veteran's service treatment reports, which 
showed that the Veteran received a number of treatments for skin 
symptoms during his years of service, with notations that 
included senile keratosis, rash, puritic dermatitis, tinea 
versicolor, tinea cruris, and pruritis scroti, but which did not 
show any treatment for skin cancer.  Multiple examination 
reports, dated between 1952 and 1968, all showed that his skin 
was clinically evaluated as normal, and the Veteran's separation 
examination report, dated in March 1969, also showed that his 
skin was clinically evaluated as normal.  An accompanying 
"report of medical history" for a July 1968 examination report 
showed that the Veteran denied having a history of skin diseases, 
or "tumor, growth, cyst, cancer" (an accompanying "report of 
medical history" for the March 1969 separation examination 
report is not of record).  

As for the post-service medical evidence, it consisted of a VA 
examination report, dated in January 1970.  The report noted that 
the Veteran had many scaling macular lesions on his back and 
shoulders, with a scaling erythematous dermatitis  between his 
toes and on the inguinal areas.  This report noted a "history of 
dermatitis, feet, groin, back, & shoulders, with an onset 18 
months before "in Viet[nam]."  The report contained a diagnosis 
of chronic epidermophytosis of the feet, inguinal areas, back and 
shoulders.  
 
The Veteran's discharge (DD Form 214) showed that his military 
occupation specialty was flight engine technician, and that his 
awards included the VSM (Vietnam Service Medal) and the AM (Air 
Medal); he was noted to have over two years and two months of 
"foreign and/or sea service."    

At the time of the RO's May 1994 decision, the RO appears to have 
accepted the evidence as to service in Vietnam such that his 
exposure to Agent Orange was presumed.  However, there was no 
competent evidence to show that the Veteran was treated for skin 
cancer during service, or that he currently had skin cancer.  Nor 
was there any competent evidence of record associating skin 
cancer with his service.  The RO therefore determined that the 
preponderance of the evidence was against the claim.  

Evidence received since the RO's May 1994 decision consists of 
non-VA reports, dated in 1989, and VA and non-VA reports, dated 
between 1995 and 2008.  Overall, this evidence shows that 
beginning no earlier than 1995, the Veteran received many 
treatments for recurrent skin cancers, to include at the chest, 
back, shoulders, jaws, and right forearm, with multiple 
resections, and multiple diagnoses of basal cell carcinoma, and 
squamous cell carcinoma.  These reports note that he currently 
smoked cigars, as well as a history of smoking cigarettes from at 
least the 1960's (i.e., "while he was in Vietnam") up until 
about the mid- to late 1980's.  See e.g., reports from J.C., 
M.D., dated in August 1995, October 2002, and December 2003.  An 
August 1989 report from Anderson Hospital notes "a past history 
of multiple skin cancers all over the body."  

An article submitted by the Veteran's representative, received in 
August 2010, from the American Cancer Society, discusses the 
relationship of exposure to Agent Orange and a number of types of 
cancers.  "Skin cancers" are listed under the banner 
"Inadequate/Insufficient evidence to determine whether an 
association exists."   

This evidence, that was not of record at the time of the May 1994 
RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  None of this evidence shows the 
existence of skin cancer at any time prior to 1989, which is 
about 20 years following separation from service, and none of 
this evidence includes competent evidence to show that the 
Veteran has skin cancer that was caused or aggravated by his 
service, to include as due to exposure to Agent Orange, or that a 
malignant skin tumor was manifested to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee.  Finally, the applicable law does 
not include skin cancer as a condition for which presumptive 
service connection may be granted as due to exposure to Agent 
Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

With regard to American Cancer Society article, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  In the present case, this article is 
not accompanied by the opinion of any medical expert, and it 
specifically states that there is inadequate or insufficient 
evidence to determine whether an association exists between Agent 
Orange exposure and skin cancers.  
This evidence is therefore insufficient to warrant a reopening of 
the claim.  

The only other pertinent evidence received since the May 1994 
denial of the claim consists of written testimony from the 
Veteran.  However, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied claim.  
Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

In reaching this decision, the Board has considered that the 
regulations pertaining to presumptive service connection for 
certain disorders due to Agent Orange exposure, 38 C.F.R. 
§§ 3.307, 3.309, have been amended several times since the RO's 
May 1994 rating decision.  In Spencer v. Brown, 17 F.3d. 368, 372 
(Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993), it was 
held that under appropriate circumstances, an intervening change 
in the applicable law may entitle a claimant to receive 
consideration of a claim on a de novo basis, or as a "new" claim, 
even though the claim is based essentially on the same facts as 
those previously decided.  See also Routen v. West, 142 F.3d 
1434, 1441-42 (Fed. Cir. 1998).  However, in this case, the 
Veteran is not claiming, and he is not shown to have, a skin 
disorder that has been added to the list of presumptive diseases 
for which service connection may be granted due to exposure to 
Agent Orange.  Accordingly, these changes are not considered 
"liberalizing" legislation for the purpose of this claim, and a 
de novo review of the claim for skin cancer is not warranted.  

Finally, the Board notes that considerable evidence has been 
obtained pertaining to the Veteran's service, more specifically 
to his service in Vietnam.  However, in its May 1994 rating 
decision, the RO appears to have accepted the evidence then of 
record as showing that the Veteran served in Vietnam, and to have 
therefore presumed that he was exposed to Agent Orange.  
Therefore, this evidence does not warrant a reopening of the 
claim.  
 
Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Service Connection

The Veteran asserts that service connection is warranted for 
bladder cancer.  He asserts that he has this condition due to 
exposure to Agent Orange during service.  

As an initial matter, the Board has considered that the Veteran's 
bladder cancer involves an anatomical region that is close in 
proximity to the prostate, and that prostate cancer is afforded 
presumptive service connection for Veterans who have been exposed 
to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309.  However, the 
Veteran is not shown to have prostate cancer.  Rather, the 
medical evidence discussed below clearly shows that he was 
treated for bladder cancer in 1989.  See e.g., reports from 
Anderson Hospital, dated in 1989.  

The Veteran's service treatment reports show that the Veteran 
received a number of treatments for genitourinary symptoms during 
his years of service, with notations that included nocturia, 
urinary frequency and urgency, dysuria, prostatitis, and 
"urinary tract problems since 1960" (in January 1969), but 
which do not show any treatment for bladder cancer.  Multiple 
examination reports, dated between 1952 and 1968, all show that 
his genitourinary system was clinically evaluated as normal (with 
notations of urinary frequency in 1964 and 1965).  The Veteran's 
separation examination report, dated in March 1969, shows that 
his genitourinary system was clinically evaluated as normal.  
There is a notation, "painful urination refers to urinary 
frequency, 1960.  IVP (intravenous pyelogram) revealed mild 
displacement of left ureter but retrograde was negative.  No 
recurrence or problem since."  An accompanying "report of 
medical history" for a July 1968 examination report showed that 
the Veteran denied having a history of "frequent or painful 
urination" (an accompanying "report of medical history" for 
the March 1969 separation examination report is not of record).  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1970 and 2008.  This evidence shows that 
in 1989, the Veteran underwent a cystoscopy, and a transurethral 
resection of the bladder, after he sought treatment for total 
gross hematuria symptoms which had begun "a few days" before.  
A history of voiding symptoms of frequency and slowing of stream 
was noted, as well as a history of urinary stone disease dating 
back to 1960.  The operative report notes that the Veteran 
underwent a "transurethral resection of bladder tumors and 
fulguration."  An August 1989 pathology report contains a 
diagnosis of "superficial transitional cell carcinoma Grade I 
Stage A of bladder."  Reports from Dr. F., as well as reports 
from other private health care providers, dated beginning in 
1995, show ongoing treatment for urinary symptoms, and indicate 
that there has not been a recurrence of bladder cancer.  This 
evidence includes notations of BPH (benign prostatic 
hypertrophy), and "status post TURP (transurethral resection of 
the prostate), and "TURP for BPH."  See January 2003 report.  
In this regard, the notations of a history of TURP appear to be 
in error.  As previously stated, in 1989 the Veteran underwent a 
transurethral resection of the bladder.  

An article submitted by the Veteran's representative, received in 
August 2010, from the American Cancer Society, discusses the 
relationship of exposure to Agent Orange and a number of types of 
cancers.  "Bladder cancer" is listed under the banner 
"Inadequate/Insufficient evidence to determine whether an 
association exists."   

The Board finds that the claim must be denied.  The Veteran was 
not treated for bladder cancer during service.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. § 
3.303(a).  As for the post-service medical evidence, the earliest 
medical evidence of bladder cancer is dated in 1989.  This is 
about 20 years after separation from service, and this period 
without treatment weighs heavily against the claim on a direct 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
bladder cancer and the Veteran's service, to include as due to 
exposure to Agent Orange.  See 38 C.F.R. § 3.303(d); Combee.  
Furthermore, there is no medical evidence to show that a 
malignant tumor of the bladder was manifest to a compensable 
degree within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Finally, the applicable law does not include 
bladder cancer as a condition for which presumptive service 
connection may be granted as due to exposure to Agent Orange.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  
In summary, the evidence does not show that the Veteran has 
bladder cancer that is related to his service, and the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.   

With regard to American Cancer Society article, this article is 
not accompanied by the opinion of any medical expert, and it 
specifically states that there is inadequate or insufficient 
evidence to determine whether an association exists between Agent 
Orange exposure and bladder cancer.  This article therefore is 
insufficiently probative to warrant a grant of the claim.  
Mattern; Sacks; Wallin.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (A 
veteran is competent to testify to an in-service acoustic trauma, 
in-service symptoms of tinnitus, and post-service symptoms of 
tinnitus).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that bladder 
cancer was caused by service that ended in 1969, to include as 
due to exposure to Agent Orange.  To the extent that the Veteran 
may assert that he has had bladder symptoms since his service, 
lay evidence is normally be competent evidence to show that the 
Veteran experienced bladder symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).    

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his claim 
of entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  The Veteran's service 
treatment reports do not show treatment for bladder cancer, and 
he was not afforded a diagnosis of bladder cancer upon VA 
physical examination in January 1970.  The earliest medical 
evidence of bladder cancer is dated in 1989, about 20 years after 
separation from service.  In summary, when the Veteran's service 
treatment records (which do not show a diagnosis of bladder 
cancer), and his post-service medical records are considered 
(which do not contain competent evidence of a nexus between 
bladder cancer and the Veteran's service, to include as due to 
exposure to Agent Orange), the Board finds that the service 
treatment reports, and the medical evidence, outweigh the lay 
statements to the effect that he has the claimed condition that 
is related to his service.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in October 2005.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material claims).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  In 
this regard, the Board has attempted to obtain records of alleged 
treatment from Scott Medical Center/Scott Air Force Base.  
However, in statements received in February and March or 2009, 
the 375th Medical Group at that facility essentially reported 
that no medical records could be found for the Veteran.  With 
regard to the claim for skin cancer, as the Board has determined 
that new and material evidence has not been presented, a remand 
for an examination and/or an etiological opinion is not required 
to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

With regard to the claim for bladder cancer, the Veteran has not 
been afforded an examination, and an etiological opinion has not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service treatment reports do not show any 
relevant treatment.  The
earliest evidence of bladder cancer is dated in 1989, which is at 
least 20 years after separation from service.  There is no 
competent evidence to show that bladder cancer is related to the 
Veteran's service, to include as due to exposure to Agent Orange.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-service 
medical record provides evidence against this claim.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).



ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for skin cancer is not 
reopened; the appeal is denied.

Service connection for bladder cancer is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


